Citation Nr: 1422497	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from August 1960 to July 1963 and December 1963 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The report of an August 2010 VA examination, and October 2010 addendum, did not adequately address whether the Veteran's erectile dysfunction is aggravated by the service-connected diabetes.  On remand, an opinion should be obtained that addresses aggravation and whether the erectile dysfunction is otherwise related to herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the current nature and likely etiology of any erectile dysfunction, infertility, or abnormal sperm parameters found.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Based on the examination and review of the record, the examiner should specifically address the following:

(a) Does the Veteran have erectile dysfunction, infertility, or abnormal sperm parameters? If so, identify the specific diagnosis. 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current erectile dysfunction, infertility, or abnormal sperm parameters was caused by the Veteran's service-connected diabetes mellitus or is otherwise related to exposure to herbicides?

(c) Is it at least as likely as not (50 percent probability) that the Veteran's service-connected diabetes mellitus aggravated any of these conditions?  The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  After the above is complete, readjudicate the Veteran's claims.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



